

EXHIBIT 10-b   

TRUSTMARK CORPORATION
FORM OF
RESTRICTED STOCK AGREEMENT


Granted «grant date»


This Restricted Stock Agreement is entered on «grant date» pursuant to the 2005
Stock and Incentive Compensation Plan (the “Plan”) of Trustmark Corporation (the
“Company”) and evidences the grant of Restricted Stock (as defined in the Plan),
and the terms, conditions and restrictions pertaining thereto, to «name» (the
“Associate”).


WHEREAS, the Company maintains the Plan under which the Committee (as defined in
the Plan) may, among other things, award shares of the Company’s common stock
(“Stock”) to such key associates of the Company and its Subsidiaries as the
Committee may determine, subject to terms, conditions and restrictions as it may
deem appropriate; and


WHEREAS, pursuant to the Plan, the Committee has granted to the Associate a
restricted stock award conditioned upon the execution by the Company and the
Associate of a Restricted Stock Agreement setting forth all the terms and
conditions applicable to such award;


NOW THEREFORE, in consideration of the benefits which the Company expects to be
derived from the services rendered to it and its Subsidiaries by the Associate
and of the covenants contained herein, the parties hereby agree as follows:


1. Award of Shares. Under the terms of the Plan, on «Committee meeting date»,
the Committee awarded to the Associate a restricted stock award (the “Award”)
effective on «grant date» (“Award Date”), covering «shares» shares of the
Company’s Stock (the “Award Shares”) subject to the terms, conditions, and
restrictions set forth in this Agreement.


2. Period of Restriction and Vesting in the Award Shares.



 
(a)
Subject to earlier vesting or forfeiture as provided below, the period of
restriction (the “Period of Restriction”) applicable to the Award Shares is the
period from the Award Date through «end of restriction period», with vesting in
the Award Shares being determined by the Company’s return on average equity
(“ROAE”) and total shareholder return (“TSR”) ranking for the «number» calendar
quarters beginning «beginning of measurement period» and ending «end of
measurement period» (the “Performance Period”) compared to the ROAE and TSR for
the Peer Group (see Attachment A) as follows, where vesting in the Award Shares
is equal to the number of the Award Shares multiplied by the sum of the vesting
percentage in (A) and the vesting percentage in (B) below:






 
 
(A)
   
(B)
 
ROAE
ROAE
 
TSR
TSR
 
Ranking
Vesting Percentage
 
Ranking
Vesting Percentage
             
«rank» Percentile
100%
+
«rank» Percentile
100%
 
«rank» Percentile
75%
+
«rank» Percentile
75%
 
«rank» Percentile
50%
+
«rank» Percentile
50%
 
«rank» Percentile
25%
+
«rank» Percentile
25%
 
Less than «rank»
0%
+
Less than «rank»
0%


   
If the Company’s ranking is above the «rank» percentile but less than the «rank»
percentile, then the vesting percentage shall be determined by straight line
interpolation (rounded, where not otherwise resulting in a whole or half
percent, to the next lowest whole or half percent) where the ranking falls
between identified percentile tiers (for example, if the ranking is in the
«rank» percentile, then the vesting percentage is «%»).




   
If the aggregate vesting exceeds 100%, the Award Shares shall all be vested and
Excess Shares shall be granted as provided in Paragraph 11.




   
Except as contemplated in Paragraph 2(b), the Award Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution, during the
Period of Restriction. Except as otherwise provided pursuant to Paragraph 2(b),
the vested portion of the Award Shares as determined pursuant to Paragraph 2(a)
shall become freely transferable by the Associate as of the last day of the
Period of Restriction, and any unvested balance of the Award Shares at that time
shall be forfeited.




   
All determinations regarding vesting and entitlement to the Award Shares under
this Paragraph 2(a) shall be made and certified to in writing by the Committee
during the first 2-1/2 months following the end of the Performance Period.




 
(b)
Subject to earlier forfeiture as provided below, in the event a Vesting
Acceleration Event occurs while the Associate is an employee of the Company or
one of its Subsidiaries and after the first calendar quarter in, but prior to
the last day of, the Performance Period, then the ROAE and the TSR of the
Company and the Peer Group shall be determined for all calendar quarters in the
Performance Period ending on or prior to the date of the such first Vesting
Acceleration Event and the vesting provisions set forth in Paragraph 2(a) shall
be applied to a time-weighted portion of the Award Shares (determined by
multiplying the number of Award Shares by a fraction, the numerator of which is
the number of complete calendar months from beginning of the Performance Period
to and including the Vesting Acceleration Event and the denominator of which is
the number of months in the Performance Period) based on such ROAE and the TSR.
In such event, the Period of Restriction shall end, the restrictions applicable
to the Award Shares shall automatically terminate, and the Award Shares shall be
free of restrictions and freely transferable, all to the extent of the vested
Award Shares as so determined. In such event, the balance of the Award Shares
which are not vested shall be immediately forfeited, and no Excess Shares (as
otherwise provided for in Paragraph 11) shall be granted. All determinations
regarding vesting and entitlement to the Award Shares under this Paragraph 2(b)
shall be made and certified to in writing by the Committee during the period
beginning on the date of the Vesting Acceleration Event and ending 2-1/2 months
following the end of the calendar quarter in which the Vesting Acceleration
Event occurs.




--------------------------------------------------------------------------------



 
(c)
The following terms have the following meanings for purposes hereof:




   
(i)
“Cause” means that the Associate has (A) committed an act of personal
dishonesty, embezzlement or fraud, (B) has misused alcohol or drugs, (C) failed
to pay any obligation owed to the Company or any affiliate, (D) breached a
fiduciary duty or deliberately disregarded any rule of the Company or any
affiliate, (E) has committed an act of willful misconduct, or the intentional
failure to perform stated duties, (F) has willfully violated any law, rule or
regulation (other than misdemeanors, traffic violations or similar offenses) or
any final cease-and-desist order, (G) has disclosed without authorization any
confidential information of the Company or any affiliate, (H) or has engaged in
any conduct constituting unfair competition, or (I) has induced any customer of
the Company or any affiliate to breach a contract with the Company or any
affiliate.




   
(ii)
“Peer Group” means the financial institutions listed on Attachment A hereto;
provided that subject to any restrictions and limitations under Section 162(m)
of the Code, any listed financial institution shall be eliminated if it is
acquired or otherwise changes its structure or business such that it is no
longer reasonably comparable to the Company (as determined by the Committee),
and in the case of any such elimination, the Committee may replace the
eliminated financial institution with another financial institution which it
considers reasonably comparable to the Company.




   
(iii)
“ROAE” means the cumulative net earnings after taxes for the calendar quarters
in each calendar year in a specified period of time divided by average
shareholder’s equity (defined as the difference between the total assets and
total liabilities, averaged for the calendar quarters in each calendar year in
the specified period), all as determined in accordance with generally accepted
accounting principles and as reported in the company’s financial statements
provided to shareholders and converted to an annual rate by dividing by the
number of years and partial years (expressed in quarters) in the specified
period.




   
(iv)
“TSR” means the return a holder of common stock earns over a specified period of
time, expressed as a percentage and including changes in market value of, and
dividends or other distributions with respect to, the stock and converted to an
annual rate by dividing the calculated percentage for the specified period by
the number of years and partial years (expressed in quarters) in the specified
period. TSR return shall be determined as the sum of (A) the market share price
at the end of the specified period reduced by the market share price at the
beginning of the specified period and (B) dividends or other distributions with
respect to a share paid during the specified period and with such dividends and
other distributions deemed reinvested in Stock and (C) with such sum being
divided by the market share price at the beginning of the specified period.
Market share price shall be the closing sale price of such stock for the
specified day (or the last preceding day thereto for which reported) as reported
by Bloomberg L.P. or any affiliate thereof or such other authoritative source as
the Committee may determine. TSR, including the value of reinvested dividends
and other distributions, shall be determined on the basis of the appropriate
total shareholder return model of Bloomberg L.P. or any affiliate thereof or
such other authoritative source as the Committee may determine.




   
(v)
“Vesting Acceleration Event” means the Associate’s death, the Associate’s
retirement at or after age sixty-five (65) where there is no Cause (as defined
herein) for the Company to terminate the Associate's employment, the termination
of the Associate’s employment with the Company or its Subsidiaries by the
Company other than for Cause (as defined herein), the occurrence of a Change in
Control (as defined in the Plan), or



(A)
 if the Associate does not have an Employment Agreement, the Associate’s
becoming disabled (as defined for purposes of Section 22(e)(3) of the  
 Internal Revenue Code), or
 (B)
 if the Associate has an Employment Agreement, the Associate’s becoming disabled
(as defined in his or her Employment Agreement or, if not so       defined, as
defined for purposes of Section 22(e)(3) of the Internal Revenue Code), or the
Associate’s termination of employment with the Company or    its Subsidiaries at
his or her own initiative for “Good Reason” (as defined in his or her Employment
Agreement, but only if defined therein).      

     
For purposes of determining a Vesting Acceleration Event, an “Employment
Agreement” means a written individual employment agreement, or if there is no
employment agreement, then a written individual change in control agreement, as
in effect on the Award Date between the Associate and the Company or one of its
Subsidiaries. If an Associate does not have such a written individual employment
agreement or change in control agreement, the Associate is considered not to
have an Employment Agreement for purposes hereof.

 
3. Stock Certificates. The stock certificate(s) for the Award Shares shall be
registered on the Company’s stock transfer books in the name of the Associate.
Physical possession of the stock certificate(s) shall be retained by the Company
until such time as the restrictions hereunder lapse. The Associate shall provide
a duly executed stock power in blank to the Company. The certificate(s)
evidencing the Award shall bear the following legend:


 
The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Trustmark Corporation 2005
Stock and Incentive Compensation Plan, in the rules and administrative
procedures adopted pursuant to such Plan, and in an Agreement dated «grant
date». A copy of the Plan, such rules and procedures, and such Restricted Stock
Agreement may be obtained from the Secretary of Trustmark Corporation.
 


4. Voting Rights. During the Period of Restriction, the Associate may exercise
full voting rights with respect to the Award Shares.


5. Dividends and Other Distributions. During the Period of Restriction, all
dividends and other distributions paid with respect to the Award Shares (whether
in cash, property or shares of the Company’s Stock) shall be registered in the
name of the Associate and deposited with the Company as provided in Paragraph 3.
Such dividends and other distributions shall be subject to the same restrictions
on transferability and vesting as the Award Shares with respect to which they
were paid and shall, to the extent vested, be paid when and to the extent the
underlying Award Shares are vested and freed of restrictions.



--------------------------------------------------------------------------------


6. Termination of Employment. If the Associate’s employment with the Company or
its Subsidiaries ceases prior to the end of the Performance Period and Paragraph
2(b) does not apply or has not applied, then any Award Shares subject to
restrictions at the date of such cessation of employment shall be automatically
forfeited to the Company. For purposes of this Agreement, transfer of employment
among the Company and its Subsidiaries shall not be considered a termination or
interruption of employment.


7. Withholding Taxes. The Company, or any of its Subsidiaries, shall have the
right to retain and withhold the amount of taxes required by any government to
be withheld or otherwise deducted and paid with respect to the Award Shares. The
Committee may require the Associate or any successor in interest to pay or
reimburse the Company, or any of its Subsidiaries, for any such taxes required
to be withheld by the Company, or any of its Subsidiaries, and to withhold any
distribution in whole or in part until the Company, or any of its Subsidiaries,
is so paid or reimbursed. In lieu thereof, the Company, or any of its
Subsidiaries, shall have the right to withhold from any other cash amounts due
to or to become due from the Company, or any of its Subsidiaries, to or with
respect to the Associate an amount equal to such taxes required to be withheld
by the Company, or any of its Subsidiaries, to pay or reimburse the Company, or
any of its Subsidiaries, for any such taxes or to retain and withhold a number
of shares of the Company’s Stock having a market value not less than the amount
of such taxes and cancel any such shares so withheld in order to pay or
reimburse the Company, or any of its Subsidiaries, for any such taxes. The
Associate or any successor in interest is authorized to deliver shares of the
Company’s Stock in satisfaction of minimum statutorily required tax withholding
obligations (whether or not such shares have been held for more than six months
and including shares acquired pursuant to this Award if the restrictions thereon
have lapsed).


8. Administration of Plan. The Plan is administered by a Committee appointed by
the Company’s Board of Directors. The Committee has the authority to construe
and interpret the Plan, to make rules of general application relating to the
Plan, to amend outstanding awards pursuant to the Plan, and to require of any
person receiving an award, at the time of such receipt or lapse of restrictions,
the execution of any paper or the making of any representation or the giving of
any commitment that the Committee shall, in its discretion, deem necessary or
advisable by reason of the securities laws of the United States or any State, or
the execution of any paper or the payment of any sum of money in respect of
taxes or the undertaking to pay or have paid any such sum that the Committee
shall in its discretion, deem necessary by reason of the Internal Revenue Code
or any rule or regulation thereunder, or by reason of the tax laws of any State.


9. Plan and Prospectus. This Award is granted pursuant to the Plan and is
subject to the terms thereof (including all applicable vesting, forfeiture,
settlement and other provisions). A copy of the Plan, as well as a prospectus
for the Plan, has been provided to the Associate; and the Associate acknowledges
receipt thereof.


10. Notices. Any notice to the Company required under or relating to this
Agreement shall be in writing and addressed to:



 Trustmark Corporation  Mailing Address  248 E. Capitol Street  P.O. Box 291
 Jackson, MS 39201  Jackson, MS 39205  Attention: Secretary  



Any notice to the Associate required under or relating to this Agreement shall
be in writing and addressed to the Associate at his or her address as it appears
on the records of the Company.


11. Terms and Conditions Applicable to Excess Shares Where Vesting in the Award
Shares Exceeds 100%.



 
(a)
Since vesting in the Award Shares pursuant to Paragraph 2(a) equals the number
of Award Shares multiplied by the sum of the applicable ROAE vesting percentage
and the applicable TSR vesting percentage, the aggregate vesting pursuant to
Paragraph 2(a) could exceed 100%. In that event, additional Restricted Stock
(“Excess Shares”) shall be granted to the Associate within the first 2-1/2
months following the end of the Performance Period in a number equal to the
excess of the aggregate vesting pursuant to Paragraph 2(a) over 100% multiplied
by the number of Award Shares granted on the Award Date (as adjusted by the
Committee pursuant to Section 4.4 of the Plan to reflect such events as stock
dividends, stock splits, recapitalizations, mergers, consolidations or
reorganizations of or by the Company). No Excess Shares shall be granted in
connection with vesting pursuant to Paragraph 2(b).




 
(b)
The Excess Shares, if any, shall be subject to the following terms and
conditions:




   
(i)
Voting rights shall be provided from the date of grant of the Excess Shares.




   
(ii)
Dividends and other distributions with respect to the Excess Shares after the
date of grant thereof shall be deposited with the Company and shall be paid, to
the extent vested, when and to the extent the underlying Excess Shares are
vested and freed of restrictions. No dividends and other distributions shall be
accumulated for periods before the date of grant of the Excess Shares.




   
(iii)
Subject to earlier vesting or forfeiture as provided below, if the Associate
remains continuously employed by the Company or one of its Subsidiaries from the
beginning of the Performance Period through «Excess Share vesting period» (the
“Excess Share Regular Vesting Date”), then the Excess Shares shall be vested and
shall become freely transferable by the Associate as of the last day of the
Excess Share Regular Vesting Date.




   
(iv)
Notwithstanding Paragraph 11(b)(iii) above but subject to earlier forfeiture as
provided below, in the event a Vesting Acceleration Event occurs while the
Associate is employed by the Company or one of its Subsidiaries and on or after
the last day of the Performance Period but prior to the Excess Share Regular
Vesting Date, then the Excess Shares shall be vested and shall become freely
transferable by the Associate as of the date the Vesting Acceleration Event
occurs.




   
(v)
If the Associate’s employment with the Company or its Subsidiaries ceases prior
to the Excess Share Regular Vesting Date and the Vesting Acceleration Event
vesting in Paragraph 11(b)(iv) above does not apply, then the Excess Shares
still subject to restrictions at the date of such cessation of employment shall
be automatically forfeited to the Company.




--------------------------------------------------------------------------------


12. Construction. This Agreement shall be administered, interpreted and
construed in accordance with the applicable provisions of the Plan and in
accordance with both the Award Shares and the Excess Shares being a
Performance-Based Compensation Award (as defined in the Plan) and
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code.

 
To evidence their agreement to the terms, conditions and restrictions hereof,
the Company and the Associate have signed this Agreement as of the date first
above written.


COMPANY:


TRUSTMARK CORPORATION


By:       
Its:     


ASSOCIATE:


By:        
«name»



--------------------------------------------------------------------------------



Attachment A                      


Listing of Peer Group




«list of peer financial institutions»
 

           

       